Citation Nr: 0721958	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 
 
2.  Entitlement to service connection for right knee 
disability. 
 
3.  Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeal (Board) from a rating decision 
of the VA Regional Office (RO) in Wichita, Kansas that denied 
service connection for a right shoulder disability, a right 
knee disorder and migraine headaches.  

The Board notes that in the substantive appeal received in 
November 2005, the veteran affirmatively withdrew the issues 
of entitlement to service connection for hearing loss, 
tinnitus, Meniere's disease and left knee disability that had 
previously been appealed.  

In correspondence dated in May 2006, the veteran rescinded 
the power of attorney of her accredited representative of 
record.

The veteran was afforded a videoconference hearing at the RO 
in May 2006 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that she now has right shoulder and right 
knee disorders as the result of injury or repetitive motions 
in service.  Service medical records refer to treatment for 
the right shoulder, and right knee.  The appellant contends 
that she has migraine headaches that are related to injury to 
the neck and right shoulder during active duty for which 
service connection is warranted.  Her private physician, C. 
M. G., D. O., has related current right knee and right 
shoulder disorders to service, and indicates that headaches 
are a derivative disability of neck and shoulder injury.

Review of the record discloses that the veteran was afforded 
VA joints and neurological examinations in June 1997, but it 
was recorded in each instance that there was no accompanying 
claims folder.  The veteran was subsequently notified by 
letter to report for VA examinations in January 2004.  
Documentation of record indicates that she failed to report 
as scheduled.  An April 2004 rating determination noted that 
her failure to appear for examination was a factor in the 
denial of the claims.  

The Board observes, however, that the letter notifying the 
veteran of her January appointments was sent to an address 
different from the current address of record and was returned 
to the RO as not deliverable as addressed.  It is not shown 
that the RO attempted to rectify this error by re-sending 
notification to the correct address.

In correspondence dated in April 2004, the veteran stated 
that she was not notified of her appointments.  In a letter 
dated in December 2004, her then representative related that 
the veteran was requesting an opportunity to report for the 
missed examinations.  There is no indication in the record 
that the RO responded to these concerns. 

In the substantive appeal received in November 2005, the 
veteran maintains that VA did not fulfill its duty to assist 
because she was not afforded VA examinations, to include 
nexus opinions.  

It is well established that the fulfillment of the VA's 
statutory duty to assist the appellant includes providing VA 
examination when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Therefore, the appellant should be provided current VA 
orthopedic and neurological examination, to include review of 
the records and medical opinions.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any 
other applicable legal precedent 
are satisfied as to the issues 
currently on appeal, to include on 
a secondary basis, as applicable.  

2..  The RO should schedule the 
veteran for orthopedic and 
neurological examinations to 
determine whether or not she 
currently has any right shoulder 
and knee disorders and headaches 
related to service or service-
connected disability.  The claims 
folder and a copy of this remand 
must be made available to each 
examiner for review in connection 
with the examination.  Each 
examiner should indicate whether or 
not the claims folder was reviewed.  
A comprehensive clinical history 
should be obtained in each 
instance.  All indicated tests and 
studies should be performed, and 
clinical findings should be 
reported in detail and correlated 
to specific diagnoses.  Based on a 
thorough review of the evidence of 
record and physical examination, 
the examiners should provide 
opinions, with complete rationale, 
as to whether it is at least as 
likely as not that the veteran now 
a right knee and/or a right 
shoulder disorder or migraine 
headaches that are related to 
service or service-related 
disability, or state whether such 
disorders are more likely of post 
service onset.  The opinions should 
be set forth in detail.

3.  The RO should ensure that the 
medical reports requested above 
comply with this remand, especially 
with respect to the instructions to 
provide a medical opinion.  If a 
report is insufficient or 
deficient, it should be returned to 
the examiner for corrective action. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
her of the consequences of failure 
to report under 38 C.F.R. § 2.655 
(2006).  If she fails to appear for 
an examination, this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

5.  After taking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


